Per Curiam.:
The order appealed from should be modified by striking out the provision for a reference and by providing that the papers shall be delivered up to the petitioner upon payment by her of the sum of'§l,500, or upon the giving by her of a bond in the sum of §3,000, to he approved by the court, conditioned for the payment of any sum which may be awarded to the attorney in any action of proceeding to establish his claim to compensation. As so modified the order should he affirmed, Without costs. Present — Ingraham, McLaughlin, Clarke, Houghton and Scott, JJ. Order modified as stated in memorandum, and as modified affirmed, without costs. Settle order on notice.